ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that EDWARD J. BERGMAN of SKILL-MAN, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(d) and R. 1:21-6 (recordkeeping defi-*561eiencies), and RPC 5.3(b) (failure to supervise nonlawyer employee), and good cause appearing;
It is ORDERED that EDWARD J. BERGMAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.